Citation Nr: 1632224	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  08-31 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for service-connected acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from August 1987 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that granted service connection for an acquired psychiatric disorder, assigning an initial 10 percent disability rating.  Jurisdiction of this matter was subsequently transferred to the RO located in Boston, Massachusetts.

In August 2014, the Board issued a decision that, in pertinent part, granted the Veteran an increased initial disability rating of 50 percent for the service-connected acquired psychiatric disorder but denied a disability rating in excess of 50 percent.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in October 2015, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the August 2014 decision insofar as it denied an initial disability rating in excess of 50 percent for acquired psychiatric disorder.  The parties also agreed that the Veteran had agreed to abandon her claim for service connection for cervical radiculopathy, including as secondary to service-connected degenerative changes of the cervical spine.

The Court granted the joint motion in October 2015 and remanded the claim.  Thereafter, in November 2015, the Board remanded the issue for additional development in accordance with the directives of the joint motion.  The case is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, over the course of the period on appeal, the Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment characterized by depressed mood, obsessive compulsive rituals, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social 
Relationships, and difficulty adapting to stressful circumstances, including work or a work like setting; however, it has not been productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating for service-connected acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in July 2006, September 2007, January 2012, and May 2016 the Veteran was notified of the evidence not of record that was necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

This is an appeal arising from a grant of service connection in August 2006; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in November 2015 in order to afford the Veteran a VA examination so as to assess the severity of her acquired psychiatric disorder.  Thereafter, she afforded a VA examination in January 2016.  Thus, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected acquired psychiatric disorder is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).  This disability is rated under the General Rating Formula for Mental Disorders, which provides as follows: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental 
 disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-5, clinicians do not typically assess Global Assessment of Functioning (GAF) scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 55 to 60 as determined by VA examiners dating from 2006 to 2016. These scores are indicative of moderate impairment.  According to the DSM-IV, which VA had adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Veteran seeks a disability rating in excess of the assigned 50 percent for her service-connected acquired psychiatric disorder.  Her claim for service connection was initially received in July 2006.

A VA examination report dated in August 2006 shows that the Veteran reported that she was employed as a paralegal and enjoyed her work, although she was afraid to confide in her supervisor about her health problems.  She reported being married with a good relationship with her son, although she reported occasional fights with her husband.  She stated that she had friends and was attempting to make more.  She described problems with sleep and low energy but stated that she had good concentration and denied any suicidal or homicidal ideation.  Mental status examination found the Veteran to be pleasant and cooperative, although she displayed a dysphoric mood.  Thought content and processes were normal, with no delusions or hallucinations noted.  The diagnosis was major depressive disorder of moderate severity with a GAF score of 60.  The disability was deemed to not have a significant impact on employment.  

VA outpatient treatment records dated from 2006 to 2008 show intermittent treatment for symptoms associated with the Veteran's acquired psychiatric disorder.  Treatment records reflect ongoing reports of crying spells, problems with sleep, and feelings of depression.  She was also noted to exhibit panic attacks, insomnia, depression, and tearfulness causing her to miss time from work.

A VA examination report dated in March 2012 VA shows that the Veteran reported that she was divorced and living with her significant other and adult son, with whom she reported having good relationships.  She also stated that she had several friends, most of whom lived out of state.  She reported working full-time and enjoying her work but finding it stressful.  Her mood was noted to be anxious and dysphoric, but no problems with thought, memory, concentration, or behavior were observed.  She explicitly denied suicidal or homicidal ideation, hallucinations, or delusions.  She described panic attacks, sleep problems, and anger.  The examiner observed symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, and disturbances of motivation and mood.  The examiner specifically found the Veteran's psychiatric disorder to cause occupational and social impairment with reduced reliability and productivity and noted that her depressive symptoms were significant enough to cause her to cry at work and be excessively irritable at home.  The diagnosis was depressive disorder, with symptoms described as recurrent and fairly severe.  A GAF score of 55 was assigned.  She was also diagnosed with obsessive-compulsive disorder, with noted perfectionism at work with her checking behaviors attributable to the obsessive-compulsive disorder, while all other symptoms due to her depression.  

A VA examination report dated in January 2016 shows that the Veteran reported that she lived with a significant other in a home that he owns.  Her adult son was said to live independently.  She felt that her relationship with her significant other was good.  While they would have some arguments, they had attended private couples counseling and found it helpful.  She indicated that she had no relationship with her son's partner.  He was alienated from her mother, half-brother, and three half-sisters.  She had a positive relationship with her father and with her significant other's family.  She stated that she did not have friends, but her significant other did and she was included in his socializing with them.  The Veteran worked as a senior paralegal for the preceding four to five years.  She sometimes felt like she was not doing enough, but her management team had recognized her as a good employee with three work incentives.  She once attempted to resign based on her own negative evaluation of her work, but the management convinced her that they wanted her to stay and she did.  She reports that they had given her responsibilities beyond what most paralegals do.  She had been a paralegal since 1992 and had worked for other companies.

Mental status examination revealed symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner described her disability as being manifested by occupational and social impairment with reduced reliability and productivity.  The diagnosis was unspecified depressive disorder and obsessive compulsive disorder.  She was said to not meet the criteria for a major depressive disorder.  She denied having depressive episodes or loss of interest and pleasure episodes that would last for two weeks.  She acknowledged such episodes that last for a few days, but not longer.  She also seemed to have some hypomanic features and reported rapid cycling between brief depressive and euphoric episodes.  With regard to the obsessive compulsive disorder, the examiner was unable to say if such began in service without resorting to conjecture.  Her mood symptoms, however, were related to her depressive disorder and her
compulsive behaviors were related to her diagnosis of obsessive compulsive disorder.

In an addendum dated later in January 2016, the VA examiner indicated that  following a review of the record, there was a greater than 50 percent probability that  under the DSM-IV criteria, the Veteran's GAF score was 55.  She had moderate symptoms of brief depressive episodes and of obsessive-compulsive behaviors that made for moderate difficulty in social and occupational functioning.  In her job, her depressive episodes and perfectionistic tendencies slowed her productivity, but the quality of her work was reportedly highly valued by her employer.  She was very self-critical and once attempted to resign because she was not satisfied with the quality of her work.  Her employer, however, did not share her negative opinion and refused to accept her resignation.  Her employer convinced her to stay in her position.  She had few, if any, friends outside of her significant other and she had
interpersonal conflicts within her extended family that tended to isolate her.  While she and her significant other had clearly had their differences, they went to couples therapy which she found helpful.  She reported seeing her relationship with her significant other as good and, in general, supportive at present.  Although she had difficulties in social and occupational functioning, they were not by any means totally disabling.

In January 2016, the AOJ received a lay statement from the Veteran's significant other, dated in November 2015, describing her compulsive behavior and mood swings, and the consequent tension in their relationship.  He described her as a woman driven to do her job as a paralegal perfectly and better than anyone who had preceded her in that position.  She was highly critical of fellow employees who would make mistakes and she would always catch them.  He also described her as having many routines that she needed to go through to relax or calm down.  She would compulsively check mail on her tablet, scan catalogues, and play video games to relax.  She could not go to bed without doing these things.  He
also reports that she was a compulsive nail biter who would chew her hands raw.

The Veteran's GAF scores over the course of this appeal have ranged from 55 to 60. These findings are indicative of a description of symptoms that are generally described as moderate with moderate impairment in social and occupational functioning; however, in light of the multiple diagnoses attributed to the Veteran's psychiatric disorder, the Board will place greater weight on the objective facts than on the subjective GAF scores.  In this regard, it is the impact of the Veteran's psychiatric symptomatology on her occupational and social functioning that is the ultimate consideration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Here, the range of GAF scores cannot, in and of itself, establish the precise level of occupational and social impairment.

The overall evidence of record has demonstrated that the Veteran has consistently experienced ongoing depression, anxiety, sleep disturbance, low energy, crying spells, panic attacks, tearfulness causing her to miss time from work, anger, decreased motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, hypomanic features and reported rapid cycling between depressive and euphoric episodes, and obsessive compulsive rituals.  In order to meet the criteria for a 70 percent disability rating, the Veteran's disability would have to be manifested primarily by occupational and social impairment, with deficiencies in most areas due to symptoms such as suicidal ideation; obsessional rituals; intermittently illogical speech; near-continuous panic or depression; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  Although she did not exhibit all of the symptomatology consistent with a 70 percent disability rating, resolving all doubt in favor of the Veteran, the Board finds that overall, her disability picture over the entire course of the appeal meets the criteria for a 70 percent disability rating.  See Mauerhan, 16 Vet. App. at 442.  Here, her disability has been shown to be manifested by occupational and social impairment due to symptoms that include obsessional rituals, near-continuous panic or depression, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships. 

The Board has additionally reviewed the evidence to determine if a disability rating in excess of 70 percent may be assigned.  A 100 percent disability rating for an acquired psychiatric disorder requires total occupational and social impairment. Bowling v. Principi, 15 Vet. App. 1 (2001).  The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a 100 percent disability rating as the evidence does not show total occupational and social impairment.  As noted, on VA examination in January 2016, the VA examiner specifically indicated that the Veteran's difficulties were not by any means totally disabling.  Moreover, her disability has not shown gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

In sum, considering all applicable rating criteria, the Board finds that resolving all reasonable doubt in the Veteran's favor, the level of impairment presented by her service-connected acquired psychiatric disorder over the course of this appeal warrants a 70 percent disability rating, and no higher.

The Board has considered the statements of the Veteran as to the extent of her symptoms over the course of the entire appeal.  She is certainly competent to report that her symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In evaluating a claim for an increased rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Accordingly, the Board finds that the overall disability picture most closely approximates the criteria for a 70 percent disability rating.  Consideration has been given to staged ratings since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time).  See Hart, 21 Vet. App. at 505.  There, however, appears to be no identifiable period of time since the date of claim during which an additional staged rating would be warranted.

Additional Considerations

The Board finds that the Veteran's acquired psychiatric disorder does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.
The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's acquired psychiatric disorder is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the acquired psychiatric disorder has been awarded an increased disability rating of 70 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

Review of the Veteran's claims file demonstrates that she is currently working, and she has not indicated that she is unable to seek or maintain employment due to her service-connected acquired psychiatric disorder.  Psychiatric examiners have described reduced reliability and productivity regarding occupational and social functioning, not total.  The Board finds no basis for awarding entitlement to TDIU based solely on her acquired psychiatric disorder manifestations.







ORDER

An initial 70 percent disability rating for service-connected acquired psychiatric 
disorder is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


